Citation Nr: 1550594	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  05-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for Brucellosis.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a heart disability.

6.  Entitlement to service connection for type 2 diabetes mellitus.

7.  Entitlement to a combined rating in excess of 20 percent for a left knee disability.

8.  Entitlement to a rating in excess of 10 percent for a right knee disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected left and right knee disabilities.

10.  Entitlement to an effective date prior to March 31, 1997, for the award of service connection for a left knee disability.

11.  Entitlement to an effective date prior to January 22, 2002, for the award of service connection for a right knee disability.

12.  Entitlement to a rating in excess of 10 percent for tinnitus.

13.  Entitlement to a rating in excess of 10 percent for organic insomnia.

14.  Entitlement to an effective date prior to August 4, 2010, for the award of service connection for organic insomnia.

15.  Entitlement to a compensable rating for healed fracture of right little finger.

16.  Entitlement to basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from November 1970 to November 1973 and from November 1990 to June 1991; he also had additional service in the Army National Guard.  The matter of the rating for tinnitus is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from an April 2003 administrative decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part denied a rating in excess of 10 percent for tinnitus.  In January 2008, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is in the record.  In December 2009, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] which in pertinent part denied a rating in excess of 10 percent for tinnitus.  The Veteran appealed that portion of the decision to the Court.  In March 2012, the Court issued a mandate that vacated the December 2009 Board decision with respect to the denial of a rating in excess of 10 percent for tinnitus, and remanded that matter for readjudication consistent with instructions outlined in its December 2011 Memorandum decision.  In September 2012, the matter of the rating for tinnitus was remanded [by a VLJ other than the undersigned] for additional development.  The case is now assigned to the undersigned.

The other 15 matters (as listed on the title page) are before the Board on appeal from the following decisions: an October 2009 administrative decision of the Milwaukee, Wisconsin RO (which denied basic eligibility for VA nonservice-connected pension benefits) [the record is now in the jurisdiction of the Montgomery RO]; an April 2010 rating decision of the Montgomery RO (which granted service connection for a left knee disability, rated 10 percent, effective January 22, 2002, and granted service connection for a right knee disability, rated 10 percent, effective January 22, 2002); a December 2010 rating decision of the Montgomery RO (which in pertinent part denied service connection for chronic fatigue syndrome, Brucellosis, and type 2 diabetes mellitus, and denied a compensable rating for healed fracture of right little finger); a September 2013 rating decision of the Montgomery RO (which denied service connection for a psychiatric disability to include PTSD, hypertension, and a heart disability); and a June 2014 rating decision of the Montgomery RO (which granted service connection for organic insomnia, rated 10 percent, effective August 4, 2010, granted a separate rating for left knee instability, rated 10 percent effective March 31, 1997, and granted an earlier effective date of March 31, 1997 for the award pf service connection for a left knee disability).  In September 2012, the following matters were remanded [by a VLJ other than the undersigned] for additional development and to satisfy notice requirements: service connection for chronic fatigue syndrome; service connection for Brucellosis; an increased rating and earlier effective date for left knee disability; an increased rating and earlier effective date for right knee disability; entitlement to a TDIU rating due to service-connected left and right knee disabilities, and basic eligibility for VA nonservice-connected pension benefits.  As noted above, the case is now assigned to the undersigned.

The Veteran had also initiated an appeal of the denial of a compensable rating for bilateral hearing loss.  A December 2009 Board decision denied a compensable rating for bilateral hearing loss, and that denial was affirmed by the Court in a December 2011 Memorandum decision.  Consequently, that matter is not before the Board.

The issues of service connection for hypertension, a heart disability, service type 2 diabetes mellitus, a TDIU rating due to service-connected left and right knee disabilities, a rating in excess of 10 percent for tinnitus, a rating in excess of 10 percent for organic insomnia, an effective date prior to August 4, 2010 for the award of service connection for organic insomnia, a compensable rating for healed fracture of right little finger, and basic eligibility for VA nonservice-connected pension benefits are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have had chronic fatigue syndrome at any time during the period of claim; his current fatigue symptoms have been attributed solely to his service-connected organic insomnia, and the preponderance of the evidence is against a finding that his fatigue symptoms constitute any other disability (including an undiagnosed illness or a medically unexplained chronic multisymptom illness) which is related to his service.

2.  The Veteran is not shown to have or have had Brucellosis.

3.  The Veteran is not shown to have had an acquired psychiatric disability (to include PTSD) at any time during the period of claim.

4.  The Veteran's left knee disability is manifested by painful motion (with flexion limited to 112 degrees at worst) and no more than slight lateral instability; extension is not limited, and the disability is not manifested by recurrent subluxation; there is no dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.

5.  The Veteran's right knee disability is manifested by painful motion (with flexion limited to 96 degrees at worst); however, extension is not limited, and there is no lateral instability, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.

6.  In February 1995, the Veteran filed an original claim of service connection for left knee disability, and a February 1995 administrative decision denied the claim.  He did not appeal this decision, and it became final.

7.  On October 17, 1996, the Veteran filed a petition to reopen the claim of service connection for left knee disability (followed by a March 31, 1997 statement in support of claim), and an April 1997 rating decision denied the claim.  He appealed this decision to the Board, and in a January 2000 decision, the Board denied the claim on the merits for not being well-grounded.

8.  On January 22, 2002, the Veteran filed a petition to reopen the claim of service connection for left knee disability, and an April 2003 rating decision denied the claim.  He appealed this decision to the Board, and following a December 2009 remand by the Board, an April 2010 rating decision granted service connection for left knee disability, rated 10 percent, effective January 22, 2002.  Following a September 2012 remand by the Board, a June 2014 rating decision granted a separate 10 percent rating for left knee instability, effective March 31, 1997 (the date of the Veteran's statement in support of claim), and also granted an earlier effective date of March 31, 1997 for the 10 rating for left knee disability under Code 5010.

9.  In June 1991, the Veteran filed an original claim of service connection for right knee disability, and a September 1991 rating decision denied the claim.  He appealed this decision to the Board.  In a September 1993 decision, the Board denied the claim, and the Veteran has not filed a motion alleging clear and unmistakable error (CUE) in the Board's decision.

10.  In February 1995, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a February 1995 administrative decision denied the claim; he did not appeal the decision, and it became final.

11.  In October 1995, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a November 1995 rating decision denied the claim; he did not appeal the decision, and it became final.

12.  In October 1996, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a January 1997 administrative decision denied the claim.  He did not appeal this decision, and it became final.

13.  In March 1997, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a May 1998 rating decision denied the claim; he appealed this decision to the Board.  In a January 2000 Board decision  determined that new and material evidence had not been received to reopen the claim, and the Veteran has not filed a motion alleging CUE in the Board's decision.

14.  On January 22, 2002, the Veteran filed a petition to reopen a claim of service connection for a right knee disability, and an April 2003 rating decision denied the claim.  He appealed this decision to the Board, and in a December 2009 decision, the Board determined that new and material evidence had been received to reopen the claim, and remanded the issue on the merits for additional development.  Thereafter, an April 2010 rating decision granted service connection for right knee disability, rated 10 percent, effective January 22, 2002.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.317 (2015).

2.  Service connection for Brucellosis is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.317 (2015).

3.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2015).

4.  A combined rating in excess of 20 percent for left knee disability [based on a formulation of 10 percent for traumatic arthritis and 10 percent for instability] is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5257, 5260, 5261 (2015).

5.  A rating in excess of 10 percent for right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5010, 5260, 5261 (2015).

6.  An effective date of October 17, 1996, but no earlier, is warranted for the awards of service connection for left knee disability [under Codes 5010 and 5257].  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

7.  An effective date prior to January 22, 2002 for the award of service connection for right knee disability is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

Regarding service connection for chronic fatigue syndrome, Brucellosis, and a psychiatric disability to include PTSD, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of his service connection claims prior to their initial adjudication.  An August 2010 letter (for chronic fatigue syndrome and for Brucellosis) and an August 2012 letter (for an acquired psychiatric disability to include PTSD) explained the evidence necessary to substantiate a claim for service connection, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Regarding higher ratings and earlier effective dates for left knee disability and for right knee disability, as the April 2010 rating decision on appeal granted service connection and assigned a disability rating and effective date for each award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2014 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings and earlier effective dates, and readjudicated the matters after the Veteran and his attorney responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki, 129 S. Ct. at 1696.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records (to include records from the Social Security Administration (SSA)) have been secured.  The AOJ arranged for pertinent VA examinations in March 2010 (knees), May 2013 (psychiatric), and May 2014 (psychiatric, knees, infectious diseases, and chronic fatigue syndrome).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board finds that the reports of the VA examinations contain sufficient findings and informed discussion of the history and features (as well as functional impairment) of the Veteran's claimed disabilities to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All of the relevant development requested by the Board's September 2012 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for chronic fatigue syndrome, for Brucellosis, and for a psychiatric disability to include PTSD, and the matters of the ratings and effective dates for left and right knee disabilities, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Chronic Fatigue Syndrome

The Veteran contends that he has suffered from chronic fatigue syndrome ever since his service in Southwest Asia from December 1990 to May 1991.

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.  An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

The Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  His STRs (including his service separation examinations in August 1973 and April 1991) do not document any complaints, findings, diagnoses, or treatment of fatigue or chronic fatigue syndrome.

Following service, an August 1999 VA treatment record and an April 2010 private treatment record both note the Veteran's complaints of fatigue.  He submitted medical treatise information (dated in December 2010) regarding chronic fatigue syndrome, but such information was not pertinent to his own specific case.  On May 2014 VA chronic fatigue syndrome examination, he described his chronic fatigue as being related to his lack of sleep, stated that he had never been given a diagnosis of chronic fatigue, and denied any past or present symptoms associated with chronic fatigue syndrome.  The May 2014 VA examiner opined that there was no clinical evidence or documented evidence to support a claim of chronic fatigue syndrome, as there were no symptoms, complaints, diagnosis, or evidence of chronic fatigue syndrome, and the Veteran did not report additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The May 2014 VA examiner diagnosed organic insomnia [which is service-connected].

The evidence shows that the Veteran has received a diagnosis of chronic fatigue syndrome at any time during the period of claim.  His current fatigue symptoms have been attributed solely to his organic insomnia, a disability which is service-connected.  [The Veteran is competent to describe any discernible fatigue symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of fatigue symptomatology is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]  In the absence of competent evidence of a current diagnosis of chronic fatigue syndrome or any other disability manifested by symptoms of fatigue (other than the already service-connected organic insomnia), he has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an alternative, the Veteran presents the theory of entitlement that his fatigue symptoms may be manifestations of an undiagnosed illness or a chronic multisymptom illness as a result of his service in the Southwest Asia theater of operations during the Persian Gulf War.  However, as documented in the evidence outlined above, the May 2014 VA examiner diagnosed organic insomnia (with chronic fatigue being a symptom of that disability, which is already service-connected) and opined that the Veteran did not report additional signs and/or symptoms that may represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  Consequently, the preponderance of the evidence is against a finding that his fatigue symptoms constitute any other disability (including an undiagnosed illness or a medically unexplained chronic multisymptom illness) which is related to his service, and service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for chronic fatigue syndrome.  Hence, the appeal in this matter must be denied.

Service Connection for Brucellosis

The Veteran contends that he has suffered from Brucellosis ever since his service in Southwest Asia from December 1990 to May 1991.

Service connection for the infectious disease Brucellosis may be established if such disease became manifest to a degree of 10 percent or more within one year from the date of separation from active service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

As noted above, the Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  His STRs (including his service separation examinations in August 1973 and April 1991) do not document any complaints, findings, diagnoses, or treatment of Brucellosis.

Following service, the Veteran submitted medical treatise information (dated in July 2009) regarding Brucellosis, but such information is not pertinent to his own specific case.  In his August 2010 claim, he stated that ever since he came back from his service in Desert Storm, his wife has always told him that he "sweated like a hog in heat."  On May 2014 VA infectious diseases examination, he denied any past or present symptoms associated with Brucellosis and also denied any diagnosis or symptoms of any infectious diseases to include Brucellosis during his active duty.  The May 2014 VA examiner opined that there was no clinical evidence or documented evidence to support a claim of Brucellosis, as there were no symptoms, complaints, diagnosis, or evidence of Brucellosis.

The evidence shows that the Veteran has not had Brucellosis diagnosed at any time during the period of claim.  [He is competent to describe any discernible disease symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of Brucellosis is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]  In the absence of competent evidence of a current diagnosis of Brucellosis, he has not presented a valid claim for service connection for such disability.  See Brammer, 3 Vet. App. at 223, 225.

In addition, the Veteran is not shown to have had Brucellosis diagnosed in service or in the first postservice year.  Consequently, service connection pursuant to 38 C.F.R. § 3.317 is not warranted.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for Brucellosis.  Hence, the appeal in this matter must be denied.

Service Connection for a Psychiatric Disability, to include PTSD

The Veteran contends that he is entitled to service connection for a psychiatric disability (to include PTSD) as a result of his military service; however, he has not reported any stressor in service.  The Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service personnel records do not show that he received any awards indicative of combat during either period of his active duty service.

Following service (but prior to the filing of the current April 2012 claim for service connection), the evidence of record documents the following findings.  An August 1999 VA treatment record notes the Veteran's indications of psychiatric symptomatology (including feelings of being distant/cut off from people and being super alert/watchful/on guard), but a depression screen was noted to be negative.  A November 2000 VA treatment record notes that a nursing screen was positive for depression.  A June 2005 VA treatment record documents his report of having problems with anger and irritability for the past 12 to 18 months.  A July 2005 VA treatment record notes his complaints of a bad temper and depression (which he thought was due to knee pain), and adjustment disorder with chronic depressed mood was diagnosed.  A February 2006 VA treatment record again notes his complaints of a bad temper and depression (which he thought was due to his knee pain), and he was diagnosed with moderate chronic major depression.  A June 2006 VA treatment record reiterated the diagnosis of moderate chronic major depression.

The Veteran filed his current claim of service connection for a psychiatric disability (to include PTSD) in April 2012.  On May 2013 VA psychiatric examination, he reported symptoms including difficulty sleeping, that at times he "flies off the handle," and some short-term memory impairment, but he did not report or describe any stressors in service.  The May 2013 VA examiner opined that the Veteran did not have any mental disorder (including PTSD) that conformed with DSM-IV criteria.  The May 2013 VA examiner also noted the Veteran's 2005 diagnosis of adjustment disorder, but concluded that the "symptoms are not clear and there was no treatment."  On May 2014 VA psychiatric examination, the Veteran again did not report or describe any stressors in service.  The May 2014 VA examiner opined that the Veteran did not have any mental disorder (including PTSD) that conformed with DSM-5 criteria, and further opined that his sleep problems were not due to psychiatric symptomatology or a psychiatric diagnosis.  [The Board reiterates that the Veteran's organic insomnia is service-connected.]  The May 2014 VA examiner also noted that the Veteran did not have any current or past psychiatric treatment history.

The evidence shows that the Veteran has not had an acquired psychiatric disability (to include PTSD) diagnosed at any time during the period of claim.  [He is competent to describe discernible psychiatric symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  However, his own opinions regarding the diagnosis of such symptoms are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the diagnosis of psychiatric symptomatology is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.]  As outlined above, his diagnoses of adjustment disorder with chronic depressed mood (in a July 2005 VA treatment record) and moderate chronic major depression (in February 2006 and June 2006 VA treatment records) preceded the filing of the current April 2012 claim, and no psychiatric diagnoses have been rendered since the filing of such claim.  In the absence of competent evidence of a current diagnosis of an acquired psychiatric disability (to include PTSD), he has not presented a valid claim for service connection for such disability.  See Brammer, 3 Vet. App. at 223, 225.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disability (to include PTSD).  Hence, the appeal in this matter must be denied.

Ratings for Left Knee Disability and for Right Knee Disability

The Veteran seeks increases in the ratings for his left knee disability, which is rated 20 percent combined [based on a formulation of 10 percent for traumatic arthritis and 10 percent for instability].  He also seeks an increase in the rating for his right knee disability, which is rated 10 percent.  [The Board notes that the Veteran's right knee disability is service-connected based on aggravation in service, but as noted in the April 2010 rating decision, because the pre-service rating for his right knee disability would be 0 percent, there is no pre-service percentage to be subtracted from the current rating.]

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's left knee disability has been rated under Code 5010 (for traumatic arthritis) and Code 5257 (for instability).  His right knee disability has been rated under Code 5010 (for residuals of right knee injury).  As he seeks a higher combined rating for his left knee disability and a higher rating for his right knee disability, the Board will consider all applicable Codes.

Code 5010 directs that arthritis due to trauma is to be rated as degenerative arthritis; Code 5003 directs that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved.  38 C.F.R. §§ 4.71a, Codes 5003, 5010.  [The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.]

Under Code 5260, limitation of flexion of the leg warrants a 0 percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a maximum 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  Under Code 5261, limitation of extension of the leg warrants a 0 percent rating when extension is limited to 5 degrees; a 10 percent rating when limited to 10 degrees; a 20 percent rating when limited to 15 degrees; a 30 percent rating when limited to 20 degrees; a 40 percent rating when limited to 30 degrees; and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and a maximum 30 percent disabling when severe.  38 C.F.R. § 4.71a, Code 5257.

Separate ratings may be assigned for separate symptoms, including [compensable] limitation of motion, instability, and dislocation of semilunar cartilage.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

[The Veteran has not had dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum diagnosed at any time during the evaluation period for either knee.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5256, 5258, 5259, 5262, and 5263) will not be discussed.]

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

Regarding left knee range of motion, on March 2010 VA joints examination, the Veteran reported moderate weekly flare-ups of pain in his knees lasting hours (causing functional impairment "to the level of about 20 percent"), and on testing left knee range of motion was from 140 degrees of flexion to 0 degrees extension, with no additional limitation of motion after three repetitions; the Board notes that functional impairment of 20 percent of his normal range of motion during flare-ups would reduce his left knee flexion to 112 degrees.  On May 2014 VA knees examination, he reported flare-ups of pain in his knees "not that often" (only if he did too much activity), and range of motion testing for his left knee measured 135 degrees of flexion (with pain beginning at 135 degrees) and 0 degrees of extension (with no pain), reduced to 125 degrees of flexion but staying at 0 degrees of extension after three repetitions; the May 2014 VA examiner estimated that the functional ability of the Veteran's knees when used repeatedly over a period of time caused an additional 10 degree loss in range of motion of both knees during flare-ups, which would reduce his left knee flexion to 115 degrees.

Regarding s left knee instability, a November 1998 VA treatment record notes that the Veteran did not have any giving out of the knees.  At an October 1999 hearing (for service connection for his knees), he testified that he did not use a knee brace.  VA treatment records in December 2001 and February 2003 notes that medial lateral stability appeared intact in both knees.  A May 2003 VA treatment record notes that he was issued forearm crutches to assist with ambulation.  On March 2010 VA joints examination, he reported that his knee symptoms included giving way and weakness, but not instability.  On May 2014 VA knees examination, he reported that he used hand crutches all the time to help stabilize himself when he stood, and stability testing was 1+ in the left knee for anterior and posterior stability.

As outlined above, the evidence of record throughout the period of claim documents that the Veteran's left knee disability is productive of painful motion (with flexion limited to 112 degrees at worst) and lateral instability that is no more than slight.  In addition, there is no evidence of record to document that his left knee disability is productive of any limitation of extension, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  Accordingly, the Board finds that a combined rating in excess of 20 percent for left knee disability [based on a formulation of 10 percent for left knee traumatic arthritis and 10 percent for left knee instability] is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Regarding right knee range of motion, on March 2010 VA joints examination, the Veteran reported moderate weekly flare-ups of pain in his knees lasting hours (causing functional impairment "to the level of about 20 percent"), and range of motion testing of his right knee measured 120 degrees of flexion and 0 degrees of extension, with no additional limitation of motion after three repetitions; the Board notes that functional impairment of 20 percent of his normal range of motion during flare-ups would reduce his left knee flexion to 96 degrees.  On May 2014 VA knees examination, he reported flare-ups of pain in his knees "not that often" (only if he did too much activity), and range of motion testing for his right knee measured 135 degrees of flexion (with pain beginning at 135 degrees) and 0 degrees of extension (with no pain), reduced to 125 degrees of flexion but staying at 0 degrees of extension after three repetitions; the May 2014 VA examiner estimated that the functional ability of the Veteran's knees when used repeatedly over a period of time caused an additional 10 degree loss in range of motion of both knees during flare-ups, which would reduce his right knee flexion to 115 degrees.

Regarding stability of the right knee, a February 2003 VA treatment record notes that medial lateral stability appeared intact in both knees.  A May 2003 VA treatment record notes that he had forearm crutches issued to assist with ambulation.  On March 2010 VA joints examination, he reported that his knee symptoms included giving way and weakness, but not instability.  On May 2014 VA knees examination, he reported that he used hand crutches all the time to help stabilize himself when he stood, and stability testing was normal (2+) in the right knee.

As outlined above, the evidence of record throughout the period of claim documents that the Veteran's right knee disability is productive of painful motion (with flexion limited to 96 degrees at worst).  In addition, there is no evidence of record to document that his right knee disability is productive of any limitation of extension, lateral instability, recurrent subluxation, dislocated (or removal of) semilunar cartilage, ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  Accordingly, the Board finds that a rating in excess of 10 percent for right knee disability is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  [The Board reiterates that the Veteran's right knee disability is service-connected based on aggravation in service, but as noted in the April 2010 rating decision, because the pre-service rating for his right knee disability would be 0 percent, there is no pre-service percentage to be subtracted from the current rating.]

Consideration has been given regarding whether the schedular evaluations for the Veteran's left and right knee disabilities are inadequate, requiring referral of the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria pertaining to the knees provide for ratings in excess of those assigned for a greater degrees of knee disability, but such greater degrees of knee disability are not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the left and right knee disabilities shown during the applicable timeframes and therefore are not inadequate, and referral of these matters for consideration of an extraschedular rating is not warranted.

The Board acknowledges that evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected left and right knee disabilities on employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular ratings adequately contemplate his left and right knee disabilities, referral for extraschedular consideration is not warranted.

The preponderance of the evidence is against the claim for a combined rating in excess of 20 percent for left knee disability and a rating in excess of 10 percent for right knee disability.  There is no doubt to be resolved, and increased ratings are not warranted.

Effective Dates for Left Knee Disability and for Right Knee Disability

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).

Regarding the left knee, in February 1995, the Veteran filed an original claim of service connection for left knee disability, and a February 1995 administrative decision denied the claim.  He did not appeal this decision, and it became final.  On October 17, 1996, he filed a petition to reopen the claim of service connection for left knee disability (followed by a March 31, 1997 statement in support of claim), and an April 1997 rating decision denied the claim.  He appealed this decision to the Board, and in a January 2000 decision, the Board denied the claim on the merits for not being well-grounded.  On January 22, 2002, the Veteran filed a petition to reopen the claim of service connection for left knee disability, and an April 2003 rating decision denied the claim.  [Because the Board's January 2000 denial was based upon the claim not being well-grounded, and because the Veteran requested in January 2002 (i.e., within two years of the enactment of the VCAA) that the claim be readjudicated, the claim was readjudicated under the VCAA "as if the [Board's January 2000] denial...had not been made."  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(B) (2000); see also VAOPGCPREC 03-2001.]  He appealed this decision to the Board, and following a December 2009 remand by the Board, an April 2010 rating decision granted service connection for left knee disability, rated 10 percent under Code 5010, effective January 22, 2002.  Following a September 2012 remand by the Board, a June 2014 rating decision granted a separate 10 percent rating for left knee instability under Code 5257, effective March 31, 1997 (the date of the Veteran's statement in support of claim), and also granted an earlier effective date of March 31, 1997 (the date of the Veteran's statement in support of claim) for the rating for left knee disability under Code 5010.

For the left knee, because the Veteran did not appeal the February 1995 administrative decision, and because no new and material evidence was submitted within a year of that decision, that decision became final (and is a legal bar to an earlier effective date).  The date of receipt of the instant claim to reopen is October 17, 1996.  There is no evidence or correspondence in the record that was received between the February 1995 administrative decision and the October 17, 1996 claim to reopen.  Therefore, October 17, 1996 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the awards of service connection for left knee disability [under Code 5010 and Code 5257], in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  The Board finds that, in the June 2014 rating decision which granted the effective date of March 31, 1997 for the Veteran's left knee disability [under Code 5010 and Code 5257], the AOJ incorrectly construed the Veteran's subsequent March 31, 1997 statement in support of claim as the claim itself, when in fact the Veteran had already filed his claim on October 17, 1996.  Accordingly, the Board finds that an earlier effective date of October 17, 1996, but no earlier, is warranted for the awards of service connection for left knee disability [under Code 5010 and Code 5257].

Regarding the right knee, in June 1991, the Veteran filed an original claim of service connection for right knee disability, and a September 1991 rating decision denied the claim.  He appealed this decision to the Board, and a September 1993 Board decision denied the claim.  In February 1995, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a February 1995 administrative decision denied the claim.  He did not appeal this decision, and it became final.  In October 1995, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a November 1995 rating decision denied the claim.  He did not appeal this decision, and it became final.  In October 1996, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a January 1997 administrative decision denied the claim.  He did not appeal this decision, and it became final.  In March 1997, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and a May 1998 rating decision denied the claim.  He appealed this decision to the Board, and in a January 2000 decision, the Board determined that new and material evidence had not been received to reopen the claim.  On January 22, 2002, the Veteran filed a petition to reopen the claim of service connection for right knee disability, and an April 2003 rating decision denied the claim.  He appealed this decision to the Board, and in a December 2009 decision, the Board determined that new and material evidence had been received to reopen the claim, and remanded the issue on the merits for additional development.  Thereafter, an April 2010 rating decision granted service connection for right knee disability, rated 10 percent, under effective January 22, 2002.

For the right knee, the Board's January 2000 decision (to not reopen the claim) is final based on the evidence of record at the time, and is not subject to revision in the absence of CUE.  38 U.S.C.A. § 5109A, 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the January 2000 Board decision.  Therefore, the January 2000 final Board decision is a legal bar to an effective date prior to the date of that decision.  The date of receipt of the instant claim to reopen is January 22, 2002.  There is no evidence or correspondence in the record that was received between the January 2000 Board decision and the January 22, 2002 claim to reopen.  Therefore, January 22, 2002 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the award of service connection for right knee disability, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  Accordingly, the Board finds that an effective date prior to January 22, 2002, for the award of service connection for a right knee disability, is not warranted.


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for Brucellosis is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.

A combined rating in excess of 20 percent for a left knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.

An [earlier] effective date of October 17, 1996, is granted for the award of service connection for left knee disability, subject to the regulations governing the payment of monetary awards.

An effective date prior to January 22, 2002, for the award of service connection for right knee disability, is denied.





REMAND

Service Connection for Hypertension

The Veteran's STRs document that in December 1990, his blood pressure was noted to be "mildly elevated" and measured 160/100, 140/100, 150/100, and 150/100 on that occasion.  On service separation examination in April 1991, his blood pressure was 120/80.  In the year following his service discharge, his blood pressure measured 140/88 (in a June 1991 VA treatment record), 150/86 (on July 1991 VA general medical examination), and 160/94 (in a September 1991 VA treatment record).  The first notation of a history of hypertension was noted in an April 1997 VA treatment record.  Subsequently, the medical evidence of record documents current treatment of hypertension for the Veteran.

In light of his current diagnosis of hypertension and his elevated blood pressure readings in service, an examination to secure a medical opinion with adequate rationale is necessary.

Service Connection for Heart Disability

The Veteran's STRs document that in December 1990, he noted that he had a history of heart trouble and had been hospitalized for chest pain in 1984.  His STRs do not document any other complaints, findings, diagnoses, or treatment pertaining to his heart.  Following service, a November 1998 VA treatment record noted cardiac findings including mild mitral regurgitation.  July 2008 private treatment records noted a diagnosis of hypertensive heart disease and a history of atherosclerotic heart disease.

As noted above, the Veteran's service personnel records confirm that he served in the Southwest Asia theater of operations during the Persian Gulf War from December 1990 to May 1991.  In light of his current diagnosis of heart disease and his Southwest Asia service, an examination to secure a medical opinion with adequate rationale is necessary with regard to whether the Veteran's current cardiovascular symptoms may be manifestations of a "qualifying chronic disability" under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a).

TDIU Rating for Left and Right Knee Disabilities

The Veteran contends that he is entitled to a TDIU rating due to his service-connected left and right knee disabilities.  Because increased rating claims for such disabilities are on appeal, a claim for a TDIU rating has been raised, but such claim is limited only to the context of whether those specific disabilities (i.e., left knee disability, rated 20 percent combined; and right knee disability, rated 10 percent) preclude him from securing or following a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The record reflects that the Veteran has a high school education, and his employment experience has consisted of working as a deliveryman and a forklift operator.

VA clinical records throughout the periods of claim for the Veteran's knee disabilities have documented the Veteran's complaints of not being able to stand for long periods of time.  At the October 1999 hearing (for service connection for his knee disabilities), he testified that he was working at that time as a deliveryman (delivering food as well as bulletin boards).  At a January 2008 hearing (for service connection for his knee disabilities), he testified that he could not engage in prolonged standing or walking.  On March 2010 VA joints examination, it was noted that his knee disabilities had "significant effects" (consisting of increased absenteeism) on his usual occupation; he reported that he had been "dismissed" from his job as a forklift operator because his knees were slowing him down in 2003.  On May 2014 VA knees examination, it was noted that his knee conditions would impact on his ability to work (though he had not worked for several years) in that such conditions caused increased pain and difficulty with prolonged sitting, standing, and any type of climbing or prolonged walking; the May 2014 VA examiner opined that the Veteran's "bilateral knee condition would negatively impact his ability for physical employment or sedentary employment."

At present, the Veteran does not meet the schedular requirements for a TDIU rating due to his left and/or right knee disabilities under 38 C.F.R. § 4.16(a).  As the Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, referral to the Director of Compensation and Pension Service for consideration of the matter is necessary.  Prior to such referral, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

Rating for Tinnitus

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected tinnitus.

As noted in the Board's December 2009 decision, the Veteran has already been awarded the maximum schedular rating (10 percent) under Code 6260 for bilateral tinnitus throughout the period of claim.

Nevertheless, as noted in the Court's December 2011 Memorandum decision, the Board erred in failing to discuss in its December 2009 decision whether the matter of a higher rating for tinnitus should be referred to the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation under  38 C.F.R. § 3.321(b)(1).

On February 2009 VA audiology examination, the effect of the Veteran's tinnitus on his occupational functioning was noted to be "trouble with ringing in ears, and trouble hearing people talk."  On May 2014 VA audiology examination, it was noted that the Veteran's tinnitus impacted his ordinary conditions of daily life, including ability to work, in that his "constant ringing in the ears is distracting/frustrating."  [The Board notes that the Veteran has also been granted service connection for organic insomnia associated with tinnitus.]

Because the schedular criteria do not provide for any ratings in excess of that assigned for greater degrees of tinnitus disability, and do not encompass all symptoms (and related functional impairment) of the disability shown, the Board must now determine whether an exceptional disability picture exists, including such factors as marked interference with employment or frequent periods of hospitalization.  In light of the Veteran's contention at the May 2014 VA audiology examination that his tinnitus impacted the ordinary conditions of his daily life, including ability to work, the Board finds that the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Service Connection for Type 2 Diabetes Mellitus, Rating for Healed Fracture of Right Little Finger, and Rating & Effective Date for Organic Insomnia

In a July 2011 written statement, the Veteran's attorney (on the Veteran's behalf) expressed disagreement with the denial of service connection for type 2 diabetes mellitus and the denial of a compensable rating for healed fracture of right little finger by the AOJ's December 2010 rating decision.  In an August 2014 written statement, the Veteran's attorney (on the Veteran's behalf) expressed disagreement with the rating (10 percent) and effective date (August 4, 2010) assigned for organic insomnia by the AOJ's June 2014 rating decision.  The AOJ has not issued a SOC addressing these issues, as required, and the Board must remand the matters for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in these matters only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

VA Nonservice-Connected Pension Benefits

The claim for entitlement to basic eligibility for VA nonservice-connected pension benefits is inextricably intertwined with the claims being remanded, and appellate consideration of the nonservice-connected pension claim must be deferred pending resolution of the other claims being remanded.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his hypertension, heart, and tinnitus disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  The AOJ should also specifically secure for the record complete copies of the clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since May 2014.

2.  The AOJ should ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his previous employers for additional information regarding his employment.

3.  The AOJ should arrange for a cardiovascular examination of the Veteran to ascertain the nature and likely etiology of his current hypertension and any current heart disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each heart disability found.  If no such disorder is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the most likely etiology for the Veteran's hypertension and for each heart disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service (taking into account all relevant findings noted in his STRs, cited above) or in the first postservice year?

(c) For any heart disability, if the answer to (b) is NO, then please determine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's cardiovascular symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.

The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis."  In other words, if any diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

The examiner must explain the rationale for all opinions, citing to relevant STRs, supporting factual data and medical literature, and prior medical opinions, as appropriate.

4.  The AOJ should forward the record to the VA Director of Compensation Service for determinations as to the following:

(a) Whether an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) is warranted for the Veteran's service-connected left and right knee disabilities.  In connection with the referral, the AOJ must include a full statement outlining the Veteran's employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  In the opinion, the Director must consider and address all relevant evidence of record (including the findings noted at the March 2010 VA joints examination and the May 2014 VA knees examination, as outlined above).

(b) Whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's bilateral tinnitus.  In the opinion, the Director should specifically consider and address the pertinent evidence of record (including the findings noted at the February 2009 and May 2014 VA audiology examinations, as outlined above).

5.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the claims on appeal for service connection for hypertension, service connection for a heart disability, a TDIU rating for the Veteran's service-connected left and right knee disabilities (to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b)), and a rating in excess of 10 percent for tinnitus (to include consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)), followed by the claim for entitlement to basic eligibility for VA nonservice-connected pension benefits (after any further development indicated and in light of the determination made on the other issues).  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC), afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

6.  The AOJ must also issue a SOC addressing the issues of service connection for type 2 diabetes mellitus, a compensable rating for healed fracture of right little finger, a rating in excess of 10 percent for organic insomnia, and an effective date prior to August 4, 2010 for the award of service connection for organic insomnia, and advise the Veteran and his attorney of the period of time afforded for submission of a substantive appeal.  [If a timely substantive appeal is received, such issue(s) should also be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


